[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1257

                        UNITED STATES,

                          Appellee,

                              v.

                     DENNIS L. DUSSAULT,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

     [Hon. Francis J. Boyle, Senior U.S. District Judge]                                                                   

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Edward F. St.Onge on brief for appellant.                             
Sheldon Whitehouse, United States Attorney,  and Andrew J.  Reich,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                      December 30, 1997
                                         

     Per Curiam.   We  have reviewed the  submissions by  the                           

parties  and the  record  in  this case,  and  we affirm  the

judgment   of   conviction.      Appellant  Dennis   Dussault

("Dussault")  contends statements  he made  to  an ATF  agent

should not  have been admitted  into evidence, because  1) he

was never  warned of  his constitutional  rights pursuant  to

Miranda v. Arizona,  384 U.S. 436 (1966), and  2) his counsel                              

was  not present  while he  made the statements  in question.

Neither  argument  has merit.   Miranda  applies only  when a                                                   

suspect  is subjected to a "custodial interrogation."  United                                                                         

States v. Ventura,  85 F.3d 708, 710 (1st  Cir. 1996) (citing                             

Illinois v.  Perkins, 496  U.S. 292, 297  (1990)).   Under no                                

version of the facts could  the exchange between Dussault and

the ATF  agent be characterized  as an "interrogation."   For

the  same  reason,  counsel's   absence  during  the  initial

exchange  between  Dussault  and the  agent  did  not violate

Dussault's  constitutional rights.   Oregon v.  Bradshaw, 462                                                                    

U.S.   1039,   1044-45  (1983)   (counsel's   absence  during

interrogation  violates  suspect's constitutional  rights  if                         

suspect has not  knowingly and intelligently waived  right to

counsel); see  also Arizona v. Fulminante, 499  U.S. 279, 286                                                     

(1991); 18 U.S.C.   3501(d).

     Dussault's  remaining points on appeal are waived due to

the failure  to fully brief  those issues.  United  States v.                                                                         

Pierro, 32 F.3d 611, 621 (1st Cir. 1994).                  

                             -2-

     Affirmed.  Loc. R. 27.1.                         

                             -3-